Broyles, C. J.
This was a proceeding by the State Highway Department of Georgia to condemn a certain described tract of land, belonging to W. W. Roberts, as a right of way for the purpose of constructing a “State-aid road.” On the hearing of the petition the court, by agreement of the parties, passed an order authorizing the condemnation of *439the property, and directing that the amount of damages be determined by arbitration as provided by law. Thereafter the assessors or arbitrators were duly appointed, who, after notice to all parties concerned, met upon the premises; and after hearing evidence and argument of counsel, a majority of the arbitrators awarded to Roberts $160. Roberts appealed to a jury in the superior court, where the first hearing resulted in a mistrial. On the. next trial, after introduction of evidence, argument of counsel, and a visit of the jury to the land in question, a verdict for $160 in favor of Roberts was returned. His motion for new trial was overruled, and he excepted.
Decided October 29, 1936.
John I. Kelley, Pemberton & W. J. Cooley, for plaintiff in error.
B. S. Miller, M. A. Allison, A. G. Liles, contra.
While the evidence as to the market value of the land condemned, the consequential damages, and the consequential benefits thereto, was conflicting, and would have supported a larger verdict, it authorized the verdict returned. The special grounds of the motion for new trial disclose no reversible error.

Judgment affirmed.


MacIntyre and Gtuerry, JJ., concur.